                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ESTEPHEN CASTELLON,

              Plaintiff,

                                                      Civil Action 2:20-cv-06420
                                                      Chief Judge Algenon L. Marbley
       v.                                             Magistrate Judge Elizabeth P. Deavers


GREG HINKLE., et al.,

              Defendants.


                                   ORDER AND
                           REPORT AND RECOMMENDATION

       Plaintiff, a pro se prison inmate, initiated this action on December 15, 2020, by seeking

leave to proceed in forma pauperis. (ECF No. 1.) The Court granted Plaintiff’s motion on

December 21, 2020. (ECF No. 2.) On December 28, 2020, the Court completed its initial

screening of the Complaint and directed the United States Marshal to make service of process.

(ECF No. 3.) On February 8, 2021, counsel for Interested Party State of Ohio filed a notice of

appearance. (ECF No. 7.)

       On April 6, 2021, the summons directed to Defendant Greg Hinkle was received in the

Clerk’s Office and was docketed reflecting that it had been “Returned Executed (Not Effectuated

related to COVID19). (ECF No. 8.) According to the returned service documents as docketed,

Defendant Hinkle was served on February 8, 2021 and his answer was due on March 1, 2021.

(Id.) When Defendant Hinkle did not file his Answer, the Court issued a show cause order on

April 22, 2021. (ECF No. 9.) That Order indicated that Plaintiff was ordered to show cause why
the claims against this Defendant should not be dismissed for want of prosecution within

fourteen (14) days of the date of the Order unless he has applied for an entry of default from the

Clerk in the interim.” (Id.)

       In response, Interested Party State of Ohio filed a motion for leave to file an answer

instanter on April 23, 2021. (ECF No. 10.) On May 7, 2021, Plaintiff filed an application for an

entry of default. (ECF No. 11.) On May 12, 2021, Interested Party State of Ohio filed a

response. (ECF No. 12.) On May 14, 2021, Plaintiff filed a document captioned as “Plaintiff’s

Declaration.” (ECF No. 13.) Plaintiff has attached to this “Declaration” what appears to be a

proposed amended complaint, service documents for proposed new defendants, a memorandum

for injunction, a motion for default judgment and various exhibits “in support of 1983.” (Id. at

1.) In his “Declaration,” submitted under penalty of perjury, Plaintiff explains that he currently

is “unable to supply a copy of the complaint and memorandum for injunction to accompany “(2)

of the (3) summonses.” (Id. at 2.) He further states that he is “also unable to send the Attorney

General the Motion for Default Judgment; by regular mail and complete the Certificate of

Service.” (Id.) He requests “that the CLERK please supply these copies and if any cost’s incur I

will find the means to reimburse expenses upon request.” (Id.) Finally, Plaintiff requests a copy

of the docket.

       The Court’s docket further reflects that on May 17, 2021, summons was “returned

unexecuted as to Greg Hinkle.” (ECF No. 14.) The document attached to that docket entry is

the service packet envelope from the United States Marshals Service marked “Return to Sender

Unable to Forward” with a handwritten notation stating “No Record of this Inmate.” (Id.) A

docket entry from May 19, 2021, however, reflects that service was “returned executed as to

Defendant Greg Hinkle.” (ECF No. 15.) The USM-285 attached to that docket entry contains



                                                 2
the following handwritten notations: “02/08/2021: Served via certified mail, evidence of

service/green card returned/provided to Court/scanned into PACER. 05/17/2021 – Actual

envelope returned to USMS containing documents returned to USMS; unopened and mistakenly

not provided to Greg Hinkle. 05/19/2021 – documents served Attorney of record/accepted

service for defendant Hinkle 05/19/2021. Second USM-285 provided to Court documenting

time/date of service.” (Id.) The form further indicates that defense counsel was “served

electronically via e-mail.” (Id.)

                                                  I.

       Turning first to the matter of default, upon further review, the Undersigned concludes

that, under the circumstances here, the show cause order (ECF No. 9) should not have been

issued. Dye v. Hatton, No. 17-10183, 2018 WL 3237228, at *1 (E.D. Mich. June 5, 2018),

report and recommendation adopted, No. 17-CV-10183, 2018 WL 3219752 (E.D. Mich. July 2,

2018). Initially, although Defendant Hinkle did not file an Answer, “the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(g)(1), provides that ‘[a]ny defendant may waive the right to

reply to any action brought by a prisoner confined in any jail, prison, or other correctional

facility under section 1983 of this title or any other Federal law.’” Id. While “[u]nder §

1997e(g)(2), the court may require a defendant to reply to a complaint,” the Court did not do so

here. So, Defendant Hinkle was not required to file an answer, and accordingly, entry of default

and default judgment are not warranted. Id. Similarly, Plaintiff’s complaint was not subject to

dismissal for failure to prosecute. Id. Further, even if this were not the case, given the series of

events as detailed above, the Undersigned could not conclude that Defendant Hinkle “has failed

to plead or otherwise defend” within the meaning of Federal Rule of Civil Procedure 55. As a




                                                  3
result, it is RECOMMENDED that the Court DENY Plaintiff’s application for entry of default

and motion for default judgment. (ECF Nos. 11 and 13.)

                                                   II.

       Turning next to Plaintiff’s submission of an Amended Complaint in connection with his

“Declaration,” the Court will construe his filing as a motion for leave to amend. See Fed. R. Civ.

P. 15 (a)(1), (2). Generally, pursuant to Rule 15(a), the Court should freely grant a party leave

to amend his or her pleadings when justice so requires. Fed. R. Civ. P. 15(a). Rule 15(a) sets

forth “a liberal policy of permitting amendments to ensure the determination of claims on their

merits.” Oleson v. United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations

omitted). As the United States Court of Appeals for the Sixth Circuit has noted, “[f]actors that

may affect [a Rule 15(a)] determination include undue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure deficiencies by previous

amendment, undue prejudice to the opposing party, and futility of the amendment.” Seals v. Gen.

Motors Corp., 546 F.3d 766, 770 (6th Cir. 2008). A court may deny a motion for leave to amend

for futility if the amendment could not withstand a motion to dismiss. Riverview Health Inst.

LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg'l

Water Dist., 409 F.3d 758, 767 (6th Cir. 2005). In addition, when considering the issue of

prejudice, a court must ask whether allowing amendment would “require the opponent to expend

significant additional resources to conduct discovery or prepare for trial” or cause considerable

delay in resolving the dispute. Phelps v. McClennan, 30 F.3d 658, 662–63 (6th Cir. 1994).

       The Prison Litigation Reform Act authorizes sua sponte review of any complaint in

which a prisoner seeks to proceed in forma pauperis to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim upon



                                                  4
which relief may be granted or seeks monetary relief from a defendant who is immune from such

relief. See Prison Litigation Reform Act of 1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28

U.S.C. § 1915A(b). Because Plaintiff is a prisoner proceeding pro se, the Court must re-screen

his tendered amended complaint under the PLRA regardless of whether the amendment is

considered under Rule 15. Nutt v. Seta, No. 1:19-CV-460, 2020 WL 581837, at *1 (S.D. Ohio

Feb. 6, 2020), report and recommendation adopted, No. 1:19-CV-460, 2020 WL 1042476 (S.D.

Ohio Mar. 4, 2020).

       Plaintiff’s proposed Amended Complaint, like his original Complaint, alleges that he has

been denied his right of access to the courts by the manner in which the Noble Correctional

Institution operates its mail system. In fact, it appears that his proposed amended pleading is

identical to his original complaint except to the extent it seeks to name as additional Defendants

Annette Chambers-Smith, Tim Buchanan, and Craig Aufdenkampe. The Amended Complaint as

tendered, however, fails to set forth any facts from which the Court plausibly can infer that any

of the proposed new Defendants were personally involved in any violation of Plaintiff’s

constitutional rights. See, e.g., Frazier v. Michigan, 41 F. App'x 762, 764 (6th Cir. 2002)

(providing that “a complaint must allege that the defendants were personally involved in the

alleged deprivation of federal rights” to state a claim upon which relief may be granted under §

1983); see also Gilmore v. Corr. Corp. of Am., 92 F. App'x 188, 190 (6th Cir. 2004) (citing

Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)) (“Merely listing names in the caption of

the complaint and alleging constitutional violations in the body of the complaint is not enough to

sustain recovery under § 1983.”). For this reason, Plaintiff’s proposed amendments would not

withstand a motion to dismiss. Accordingly, it is RECOMMENDED that the Court DENY

Plaintiff’s filing (ECF No. 13), to the extent it is construed as a motion for leave to amend, on



                                                 5
grounds of futility.1 However, it is FURTHER RECOMMENDED that this denial be without

prejudice to Plaintiff’s ability to seek additional leave to amend within 30 days of the date of any

order ruling on this Report and Recommendation if he wishes to pursue claims against these

Defendants. Should Plaintiff choose not to seek additional leave to amend, his original

complaint will remain the operative complaint in this case.

                                                       III.

       Finally, this brings the Court to the motion for leave to file its answer instanter filed by

Interested Party State of Ohio. The State makes two arguments in support of its motion. First, it

argues that Defendant Hinkle has not been properly served. Further, it contends that, if the Court

deems service properly effected, excusable neglect exists to support the late filing. Plaintiff has

opposed this motion in the context of his motion for default judgment. Consistent with the above

recommendation regarding default, the State’s motion for leave to file answer (ECF No. 10) is

GRANTED. The Clerk shall detach and file the Answer attached to the motion (ECF No. 10-1.)

                                                       IV.

       For the reasons stated above, it is RECOMMENDED that the Court DENY Plaintiff’s

application for entry of default and motion for default judgment (ECF Nos. 11, 13), and that the

Court DENY Plaintiff’s filing (ECF No. 13), to the extent it is construed as a motion for leave to

amend, on grounds of futility. However, it is FURTHER RECOMMENDED that this denial

be without prejudice to Plaintiff’s ability to seek additional leave to amend within 30 days of the



1
  Because the Court is recommending that the motion for leave to amend be denied at this
juncture, it need not consider Plaintiff’s request for assistance with copies. However, Plaintiff is
advised that an indigent prisoner's request to use court staff “as his assistant” to effect service, in
order to avoid the cost or inconvenience of doing his own service, is improper. Hammock v.
Rogers, No. 1:17-CV-1939, 2019 WL 651602, at *3 (N.D. Ohio Feb. 15, 2019) (citing Casby v.
St. Charles Parish Sheriff's Office, No. 14-1706, 2014 U.S. Dist. LEXIS *4–5, 2014 WL
6684947 (E.D. La. 2014).
                                                   6
date of any order ruling on this Report and Recommendation if he wishes to pursue claims

against these Defendants. The State’s motion for leave to file answer (ECF No. 10) is

GRANTED. The Clerk shall detach and file the Answer attached to the motion. (ECF No. 10-

1.) Finally, the Clerk is DIRECTED to mail a copy of the docket to Plaintiff at his listed

address.

                                   PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal

the district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding

that defendant waived appeal of district court’s denial of pretrial motion by failing to timely

object to magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to




                                                 7
specify the issues of contention, does not suffice to preserve an issue for appeal....” (citation

omitted)).

       IT IS SO ORDERED.



Date: May 24, 2021                                         /s/ Elizabeth A. Preston Deavers .
                                                       ELIZABETH A. PRESTON DEAVERS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  8
